Exhibit 10.35

FIRST AMENDMENT TO CASH MANAGEMENT AGREEMENT

THIS FIRST AMENDMENT TO CASH MANAGEMENT AGREEMENT (this “Agreement”) dated as of
November 5, 2012, by and among MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC, a
New York limited liability company (together with its successors and/or assigns,
“Lender”), SOLOMONS BEACON INN LIMITED PARTNERSHIP, a Maryland limited
partnership (“Borrower”), TRS SUBSIDIARY, LLC, a Delaware limited liability
company (“Operating Lessee”), HOSPITALITY MANAGEMENT ADVISORS, INC., a Tennessee
corporation (“HMA”), KINSETH HOTEL CORPORATION, an Iowa corporation (“KHC”), and
STRANDCO, INC., a North Carolina corporation (“SDC”; HMA, KHC and SDC,
individually and/or collectively (as the context may require), “Manager”) and
accepted and agreed to by SUPERTEL HOSPITALITY, INC., a Virginia corporation
(“Guarantor”).

RECITALS:

On November 2, 2012, a loan in the principal amount of $30,622,000.00 was made
by Lender to Borrower (the “Loan”), which such Loan is (i) secured by, among
other things, the Security Instrument (as defined in the Loan Agreement (defined
below)), and (ii) evidenced by, among other things, (a) that certain Loan
Agreement by and among Borrower, Operating Lessee and Lender (as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Loan Agreement”), (b) that certain Promissory Note made by Borrower
in favor of Lender (as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time, the “Note”) and (c) that certain Cash
Management Agreement by and among Lender, Borrower, Operating Lessee and Manager
(as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time, the “Cash Management Agreement”).

In connection with the Loan, Guarantor delivered to Lender that certain Guaranty
of Recourse Obligations of Borrower, dated as of November 2, 2012, made by
Guarantor in favor Lender (the “Guaranty”; the Note, the Loan Agreement, the
Security Instrument, the Cash Management Agreement, and all other documents,
agreements and certificates executed and/or delivered in connection with the
Loan (as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time, collectively, the “Loan Documents”)).

As of the date hereof, Borrower, Operating Lessee, Manager and Lender desire to,
in accordance with the terms hereof, amend certain provisions of the Cash
Management Agreement as set forth herein.



--------------------------------------------------------------------------------

AGREEMENT:

For the mutual promises contained herein and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1. Recitals. The recitals set forth above are true and correct and are hereby
incorporated into the body of this Agreement by reference.

2. Definitions. All capitalized terms not defined herein shall have the
respective meanings ascribed to such terms in the Cash Management Agreement.
Additionally, the definition of “Cash Management Agreement” and “Loan Documents”
as set forth in the Loan Documents shall be deemed to include this Agreement.
The definition of “Agreement” set forth in the Cash Management Agreement shall
be deemed to include this Agreement.

3. Amendment to Cash Management Agreement. The Cash Management Agreement is
hereby amended as follows:

The following defined term as defined in Section 1 of the Cash Management
Agreement is hereby deleted in its entirety and replaced with the following:

“Cash Sweep Period” means a period commencing upon the earlier of (i) the
occurrence and continuance of an Event of Default (other than an Event of
Default which results if (x) Operating Lessee defaults under the Franchise
Agreement (as defined in the Loan Agreement) beyond the expiration of applicable
notice and grace periods, if any, thereunder or (y) the Franchise Agreement is
canceled, terminated or surrendered, expires pursuant to its terms or otherwise
ceases to be in full force and effect), (ii) the occurrence of a DSCR Trigger
Event or (iii) the occurrence of a Supertel Trigger Period, which such Cash
Sweep Period shall expire (A) with regard to any Cash Sweep Period commenced in
connection with clause (i) above, upon the cure (if applicable) of such Event of
Default (provided that a Cash Sweep Period is not continuing pursuant to clause
(ii) or (iii) above), (B) with regard to any Cash Sweep Period commenced in
connection with clause (ii) above, upon the date that the Actual Debt Service
Coverage Ratio is equal to or greater than 1.35 to 1.00 for three
(3) consecutive calendar months (provided that a Cash Sweep Period is not
continuing pursuant to clause (i) or (iii) above) or (C) with regard to any Cash
Sweep Period commenced in connection with clause (iii) above, upon the Supertel
Trigger Period ceasing to exist in accordance with the terms hereof (provided
that a Cash Sweep Period is not continuing pursuant to clause (i) or
(ii) above).

4. Representations, Warranties, and Covenants. Borrower, Guarantor, Manager and
Operating Lessee agree that all of their respective representations, warranties,
and covenants contained in the Loan Documents continue to be true and correct,
and Borrower, Guarantor, Manager and Operating Lessee hereby agree to continue
to be bound by their respective representations, warranties, and covenants on
and after the date hereof. Borrower, Guarantor and Operating Lessee agree that a
default, in any material respect, under this Agreement shall constitute an Event
of Default under the Loan Documents.

5. Execution, Delivery and Enforceability. This Agreement has been duly executed
and delivered by each of Borrower, Guarantor, Operating Lessee and Manager and
is the legal, valid and binding obligation of each of Borrower, Guarantor,
Manager and Operating Lessee, enforceable in accordance with its terms, except
as enforceability may be affected by applicable bankruptcy, insolvency, and
similar proceedings affecting the rights of creditors generally, and general
principles of equity.

 

2



--------------------------------------------------------------------------------

6. Costs and Expenses. Borrower and Operating Lessee shall pay, on demand, all
reasonable costs and expenses of Lender incurred in connection with the
preparation, execution and delivery of this Agreement.

7. Conflicts. Except as expressly modified pursuant to this Agreement, all of
the terms, covenants and provisions of the Note, the Loan Agreement, the Cash
Management Agreement, the Security Instrument and the other Loan Documents shall
continue in full force and effect. In the event of any conflict or ambiguity
between the terms, covenants, and provisions of this Agreement and those of the
Note, the Loan Agreement, the Cash Management Agreement, the Security Instrument
or the other Loan Documents, the terms, covenants, and provisions of this
Agreement shall control.

8. Ratification.

(a) Borrower hereby ratifies and confirms to Lender that all of the terms,
representations, warranties, covenants, indemnifications and provisions of the
Loan Documents are and shall remain in full force and effect, and are true and
correct with respect to Borrower without change except as otherwise expressly
and specifically modified by this Agreement. Borrower hereby agrees to continue
to be bound by terms, representations, warranties, covenants, indemnifications
and provisions of the Loan Documents.

(b) Operating Lessee hereby ratifies and confirms to Lender that all of the
terms, representations, warranties, covenants, indemnifications and provisions
of the Loan Documents are and shall remain in full force and effect, and are
true and correct with respect to Operating Lessee without change except as
otherwise expressly and specifically modified by this Agreement. Operating
Lessee hereby agrees to continue to be bound by terms, representations,
warranties, covenants, indemnifications and provisions of the Loan Documents.

(c) Each Manager hereby ratifies and confirms to Lender that all of the terms,
representations, warranties, covenants, indemnifications and provisions of the
Loan Documents are and shall remain in full force and effect, and are true and
correct with respect to each Manager without change except as otherwise
expressly and specifically modified by this Agreement. Each Manager hereby
agrees to continue to be bound by terms, representations, warranties, covenants,
indemnifications and provisions of the Loan Documents.

(d) Guarantor hereby ratifies and confirms to Lender that all of the terms,
representations, warranties, covenants, indemnifications and provisions of the
Loan Documents are and shall remain in full force and effect, and are true and
correct with respect to Guarantor without change except as otherwise expressly
and specifically modified by this Agreement. Guarantor hereby agrees to continue
to be bound by terms, representations, warranties, covenants, indemnifications
and provisions of the Loan Documents.

9. No Waiver or Modification. The parties hereto agree that, except as
specifically set forth herein, this Agreement (a) does not amend, waive,
satisfy, terminate, diminish or otherwise modify any of the terms, conditions,
provisions and/or agreements

 

3



--------------------------------------------------------------------------------

contained in the Loan Documents and (b) does not constitute a waiver, release or
limitation upon Lender’s, Borrower’s, Guarantor’s or Operating Lessee’s exercise
of any of its rights and remedies under the Loan Documents, all of which are
hereby expressly reserved. This Agreement shall not relieve or release the
Borrower, Guarantor or Operating Lessee in any way from any of their respective
duties, obligations, covenants or agreements under the Loan Documents or from
the consequences of any Event of Default thereunder.

10. Governing Law. This Agreement shall be deemed to be a contract entered into
pursuant to the laws of the State of New York and shall in all respects be
governed, construed, applied and enforced in accordance with the laws of the
State of New York and the applicable laws of the United States of America.

11. No Oral Change. This Agreement, and any provisions hereof, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on the part of any party hereto, but only by an
agreement in writing signed by the party against whom enforcement of any
modification, amendment, waiver, extension, change, discharge or termination is
sought.

12. Liability; Successors and Assigns. If any of the parties hereto consists of
more than one person, the obligations and liabilities of each such Person
hereunder shall be joint and several. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns forever.

13. Inapplicable Provisions. If any term, covenant or condition of this
Agreement is held to be invalid, illegal or unenforceable in any respect, this
Agreement shall be construed without such provision.

14. Headings, etc. The headings and captions of various paragraphs of this
Agreement are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.

15. Duplicate Originals; Counterparts. This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.

16. Number and Gender. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice versa.

17. Entire Agreement. This Agreement embodies the entire agreement and
understanding among the parties hereto and supercedes all prior agreements and
understandings among the parties hereto relating to the subject matter hereof
(other than the Loan Documents). Accordingly, this Agreement may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties hereto. There are no unwritten or oral agreements
between the parties hereto.

 

4



--------------------------------------------------------------------------------

18. Acknowledgment. Each of Borrower, Guarantor, Manager and Operating Lessee
acknowledge that Lender has performed all obligations and duties owed to
Borrower, Guarantor, Manager and Operating Lessee, as applicable, under the Loan
Documents through the date hereof, and each of Borrower, Guarantor, Manager and
Operating Lessee further acknowledge, represent and warrant that none of
Borrower, Guarantor, Manager or Operating Lessee, as applicable, have any claim,
cause of action, defense or right of set off against Lender.

19. No Novation. The parties do not intend this Agreement nor the transactions
contemplated hereby to be, and this Agreement and the transactions contemplated
herby shall not be construed to be, a novation of any of the obligations owing
by the Borrower under or in connection with the Loan Documents. Further, the
parties do not intend this Agreement nor the transactions contemplated hereby to
affect the priority of Lender’s first priority lien in any of the collateral
securing the Note in any way, including, without limitation, the liens, security
interests and encumbrances created by the Security Instrument and the other Loan
Documents.

[NO FURTHER TEXT ON THIS PAGE]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this First Amendment to Cash
Management Agreement as of the day and year first written above.

 

BORROWER: SOLOMONS BEACON INN LIMITED PARTNERSHIP, a Maryland limited
partnership By: Solomons GP, LLC, a Delaware limited liability company, its
general partner By:  

/s/ Kelly A. Walters

  Name:   Kelly A. Walters   Title:   President OPERATING LESSEE: TRS
SUBSIDIARY, LLC, a Delaware limited liability company By: TRS Leasing, Inc., a
Virginia corporation, its sole member By:  

/s/ Kelly A. Walters

  Name:   Kelly A. Walters   Title:   President



--------------------------------------------------------------------------------

LENDER: MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC, a New York limited
liability company By:  

/s/ Cynthia Eckes

  Name:   Cynthia Eckes   Title   Authorized Signatory MANAGER: HOSPITALITY
MANAGEMENT ADVISORS,, INC., a Tennessee corporation By:  

/s/ David Martin

  Name:   David Martin   Title:   President KINSETH HOTEL CORPORATION, an Iowa
corporation By:  

/s/ Bruce Kinseth

  Name:   Bruce Kinseth   Title:   Vice President STRANDCO, INC., a North
Carolina corporation By:  

/s/ John W. Pharr

  Name:   John W. Pharr   Title:   President



--------------------------------------------------------------------------------

ACCEPTED AND AGREED TO BY: SUPERTEL HOSPITALITY, INC., a Virginia corporation
By:  

/s/ Kelly A. Walters

Name:   Kelly A. Walters Title:   Chief Executive Officer